Citation Nr: 0842976	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  06-21 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The veteran had active military service from August 1954 to 
August 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In July 2007, the veteran testified during a hearing at the 
RO before the undersigned.  A transcript of the hearing is of 
record.



FINDING OF FACT

Bilateral hearing loss and tinnitus are attributable to 
exposure to acoustic trauma experienced during active 
service.


CONCLUSIONS OF LAW

1.	Bilateral hearing loss was incurred during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.385 (2008).

2.	Tinnitus was incurred during active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303.







REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which 
substantially amended the provisions of Chapter 51 of Title 
38 of the United States Code, concerning the notice and 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(now codified as amended at 38 U.S.C.A. § 5103 (West 2002 & 
Supp. 2008)).

In view of the favorable disposition of this appeal, 
discussed below, we find that VA has satisfied its duty to 
assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under the VCAA.  Also, during the pendency of this appeal, on 
March 3, 2006, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as "the Court") 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In April and 
August 2006 letters, the RO provided the veteran with notice 
consistent with the Court's holding in Dingess.  Moreover, as 
set forth below, there can be no possibility of prejudice to 
the veteran.  As set forth herein, no additional notice or 
development is indicated in the veteran's claims.  
Information concerning effective dates and ratings for 
bilateral hearing loss and tinnitus will be provided by the 
RO.  If appellant then disagrees with any of those actions, 
he may appeal those decisions.

Given the Board's determination herein, the veteran's service 
representative's November 2008 request for an independent 
medical opinion is rendered moot.  See e.g., 38 C.F.R. 20.901 
(2008).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.	Factual Background and Legal Analysis

According to 38 U.S.C.A. §§ 1110 and 1131, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  In the case of sensorineural hearing loss, service 
incurrence may be presumed if the disease is manifested to a 
compensable degree within one year of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2008), 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2008).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Even though disabling hearing loss is not be 
demonstrated at separation, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that a current disability is related 
to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  See Hensley (citing Current Medical Diagnosis & 
Treatment, Stephen A. Schroeder, et. al., eds., at 110-11 
(1988)).  See also 38 C.F.R. § 3.385, discussed infra.
The veteran contends that service connection should be 
granted for bilateral hearing loss and tinnitus.  In his 
written statements and oral testimony in support of his 
claim, including in July 2007, he denied having hearing 
problems prior to entering active service and described his 
exposure to acoustic trauma from noise during his service.  
He said he was assigned to the Armor or Infantry Division and 
to the Combat Engineering Company in Germany where he was a 
motor pool dispatcher, worked on vehicles, and demonstrated 
dynamite use and detonation (see hearing transcript at page 
3).  The veteran stated that combat engineering required 
being outdoors on Russian border patrol for several weeks at 
a time, when dynamite was demonstrated and used, that caused 
his ears to ring (Id. at 4).  He said that his ears worsened 
over time and still rung (Id. at 5 and 9).  The veteran 
denied receiving in-service medical treatment for hearing 
problems.  Post service, he said he was a sales administrator 
and manufacturer's representative and used an enhanced 
telephone to hear conversations (Id. at 6).

Service medical records indicate that, when examined for pre-
induction, in July 1954, the veteran's hearing acuity was 
20/20 in each ear on the whispered voice test, an ear 
abnormality was not found, and he was found qualified for 
induction into active service.  When examined for transfer in 
August 1956, the veteran's hearing acuity on the whispered 
voice test was reported as 20/20 in each ear on the whispered 
voice test, and an ear abnormality was not reported.

The veteran's Report of Transfer or Discharge (DD Form 214) 
indicates that his military occupational specialty in service 
was pioneer.

Post service, VA outpatient records, dated in October 2004, 
reflect that the veteran, who was nearly 70 years old, was 
fitted for hearing aids.

In September 2005, the veteran underwent a private 
audiological evaluation performed by S.L.S.R., M.S., an 
audiologist.  Audiogram findings, in pure tone thresholds, in 
decibels, appear to be as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
40
80
85
LEFT
30
30
85
90
90

Speech discrimination presentation level was 80 percent in 
the veteran's right and left ears.

In a signed statement dated at the time, S.R. said that she 
evaluated the veteran and he had bilateral severe high 
frequency hearing loss with reduced speech discrimination.  
She noted his military service as a combat engineer who 
served in a motor pool and with an armored division that 
exposed him to acoustic trauma.  It was also noted that 
working with dynamite and demolition and exposure to guns and 
military rifles exposed him to additional harmful acoustic 
trauma.  S.R. was "certain that exposure to these types of 
noises caused acoustical damage to and has led to [the 
veteran's] high frequency hearing loss and reduced speech 
discrimination".  In her professional opinion, the veteran 
suffered acoustical trauma while on active duty as a combat 
engineer that resulted in his bilateral hearing loss.

In February 2008, the veteran underwent VA audiology 
examination.  According to the examination report, the 
examiner reviewed the veteran's medical records.  The veteran 
complained of bilateral hearing loss and tinnitus and said he 
had difficulty understanding conversations.  The veteran said 
he served in the armored infantry, was in the motor pool in 
Germany, and was attached to an engineering company.  His 
acoustic trauma came from disel engines, dynamite explosions, 
and large caliber guns and rifles.  He reported having 
tinnitus and hearing loss when he left service and that no 
hearing protection was provided in service.  He denied any 
significant occupational or recreational noise exposure.

Audiogram findings, in pure tone thresholds, in decibels, 
were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
35
20
55
85
90
LEFT
35
30
90
90
95

Speech recognition on the Maryland CNC Word List was 98 
percent in the veteran's right ear and 80 percent in his left 
ear.  The diagnoses were normal to profound senosrineural 
hearing loss in the veteran's right ear and mild to profound 
sensorineural hearing loss in his left ear.  The VA 
audiologist reviewed the veteran's service medical records, 
noting the use of the whispered voice test on his entrance 
and separation examinations that, she said, were not accurate 
or frequency specific for ratings purposes.  According to the 
VA audiologist, the veteran's tinnitus and bilateral hearing 
loss were at least as likely as not (50/50 probability) 
caused by or a result of military acoustic trauma and noise 
exposure and she commented that he served in the army in the 
infantry and motor pool.  The audiologist said her opinion 
was based on her clinical expertise and experience, a lack of 
evidence to the contrary in the service medical records since 
whispered voice tests were performed, and the veteran's 
history of his hearing loss.

However, in a June 2008 medical opinion, a VA staff 
audiologist reviewed the veteran's medical records and opined 
that the veteran's bilateral hearing loss and tinnitus were 
not caused by or a result of military service.  According to 
this audiologist, the whispered voice tests found within the 
service medical records were not sensitive or specific for 
high frequency noise-induced hearing loss during military 
service.  He said hearing loss at this time was not likely 
and there was no evidence of (the veteran) obtaining hearing 
health services during this time.  The audiologist noted that 
there was a long history of likely but not admitted 
occupational noise exposure (evidently by the veteran), and 
health concerns, including hyperlipidemia and tobacco abuse 
disorder, that can account for the current levels of hearing 
loss.  The audiologist also said that there was no tinnitus 
and tinnitus was never reported at any audiology consultation 
or visit.

As noted above, the veteran contends that he has hearing loss 
that resulted from exposure to noise during service.  During 
the Board hearing held in July 2007, he recounted exposure to 
loud noises from dynamite explosions and work as a combat 
engineer in the motor pool and told the February 2008 VA 
examiner that he was exposed to high caliber guns in service.  
The veteran's service records indicate that his military 
occupational specialty was as a pioneer.  Therefore, his 
reports of exposure to loud noises in service are not 
incredible.

The veteran, however, is not required to show that he met the 
criteria of 38 C.F.R. § 3.385 at separation if he has a 
hearing loss otherwise shown to have begun in service.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

In support of his claim, the veteran points to the September 
2005 statement from the private audiologist. who said that, 
in her opinion, the veteran experienced acoustical trauma 
while in service as a combat engineer that resulted in his 
bilateral hearing loss, and the February 2008 opinion of the 
VA audiologist who similarly opined that that it was at least 
as likely as not that the veteran's bilateral hearing loss 
and tinnitus was caused by or a result of military acoustic 
trauma and noise exposure. But, in June 2008, a VA staff 
audiologist said that the veteran's bilateral hearing loss 
and tinnitus were not caused by or a result of military 
service.

The Board finds that the evidence is equally balanced as to 
whether the veteran has bilateral hearing loss and tinnitus 
as a result of service.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing; the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

In evaluating the ultimate merit of this claim, the Board 
ascribes the greatest probative value to the medical opinion 
provided by the private and VA audiologists who examined the 
veteran in September 2005 and February 2008, respectively.  
These audiologists had the opportunity to examine the 
veteran.  These examiners explained the veteran's initial 
symptoms and found that his currently diagnosed bilateral 
hearing loss and tinnitus were consistent with his history of 
noise exposure in service.

As to the opinion of the June 2008 VA staff audiologist, 
while his opinion was more specific, his opinion appears 
based on unsubstantiated facts.  The audiologist said that 
the veteran had a long history of likely but not admitted 
occupational noise exposure, and health concerns including 
hyperlipidemia and tobacco abuse disorder, that can account 
for the current levels of hearing loss.  However, as set 
forth in detail above, there is no evidence, certainly no 
medical evidence, that the veteran suffered post service 
occupational noise exposure.  Thus, this audiologist assumed 
facts not in evidence, and his opinion, although doubtless 
sincerely rendered, is, for that reason, not accorded great 
weight by the Board.

On the other hand, the February 2008 VA examiner stated that 
she had reviewed the evidence of record, including the in-
service and post- service medical records.  She explained 
that veteran's current hearing problems and that he had 
bilateral hearing loss and tinnitus.  The VA audiologist 
concluded that it was at least as likely as not that the 
veteran's bilateral hearing loss and tinnitus were due to 
acoustic trauma in service in the infantry and motor pool.  
This opinion is entirely consistent with the opinion rendered 
by S.R. in September 2005 who also examined the veteran and 
concluded that the veteran's bilateral hearing loss was due 
to acoustic trauma in service as a combat engineer.

Thus, the opinion of the VA staff audiologist in June 2008 is 
accorded less weight than that of the February 2008 VA 
examiner and the September 2005 private audiologist.

The Board finds that the September 2005 and February 2008 
audiologists' opinions most persuasive as to whether the 
veteran's currently diagnosed bilateral hearing loss and 
tinnitus are related to his active military service.  As 
well, the Board notes that the June 2008 VA staff audiologist 
did not examine the veteran and merely offered possible other 
sources to account for the veteran's hearing loss.

In light of the foregoing, the Board finds that the evidence 
of record is consistent with the veteran's contentions.  The 
veteran's service records document that he served as a 
pioneer.  At the time of both the September 2005 private and 
February 2008 VA audiology examinations, the veteran reported 
a history of significant noise exposure in service.  Both 
audiologists concluded that, if the veteran was exposed to 
acoustic trauma as a combat engineer that would as likely as 
not cause his bilateral hearing loss.  Accordingly, the Board 
finds that the veteran has established the existence of in-
service noise exposure consistent with the conditions of that 
time.  In September 2005 and in February 2008, two 
audiologists diagnosed the veteran with bilateral 
sensorineural hearing loss and opined that he was likely 
adversely impacted by exposure to such acoustic trauma.  As 
well, the February 2008 VA examiner diagnosed tinnitus due to 
acoustic trauma in service.  Resolving the benefit of the 
doubt in the veteran's favor, and without ascribing error to 
the action of the RO, service connection is established for 
bilateral hearing loss and tinnitus. 38 U.S.C.A. §§ 1110, 
1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.385.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


